Order entered August 18, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00411-CV

                          TONYA PARKS, Appellant

                                        V.

AFFILIATED BANK, AFFILIATED BANK FSB, AFFILIATED BANK FSB,
INC., BANCAFFILIATED, INC., JOSHUA CAMPBELL AND KATHERINE
                    CAMPBELL, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01614-B

                                     ORDER

      By postcard dated July 9, 2021, we directed Robin Washington, Official

Court Reporter for County Court at Law No. 2, to file the reporter’s record, written

verification no record existed, or written verification appellant had not requested

the record. Although Ms. Washington was directed to respond within thirty days,

to date she has not responded. Accordingly, we ORDER Ms. Washington to file

either the reporter’s record or the requested written verification no later than
September 3, 2021. As the clerk’s record reflects appellant filed in the trial court a

statement of inability to afford costs and nothing reflects the trial court has ordered

appellant to pay costs, any record shall be filed without payment of costs. See TEX.

R. CIV. P. 145.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Washington and the parties.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE